Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in Figs. 1-4, 11a, 11b, and 12 in the reply filed on 8/9/2021 is acknowledged.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.


DETAILED ACTION
	This is the first action on the merits for application 16/503904.  Claims 1-20 are currently pending in this application.  Claims 1-5, 9-20 are currently under examination.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a spline surface” in line 1 of the Claim.  It is uncertain whether this is referring to the “a spline” in Claim 2 or a different spline surface.
Claim 10 recites the limitation "the pulley surface" in line 1 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 9-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by MANGAPORA (6,607,339).

Regarding Claim 1, MANGAPORA teaches A pulley stud assembly comprising: a pulley stud (1) extending along a longitudinal axis, a pulley wheel (2), and a metal plate 

Regarding Claim 2, MANGAPORA teaches wherein the clinching section (7)(38) includes at least one spline (38) protruding from the shoulder (Fig. 7).

Regarding Claim 3, MANGAPORA teaches wherein the at least one spline (38) extend radially from the longitudinal axis (Fig. 7).

Regarding Claim 4, MANGAPORA teaches wherein the at least one spline (38) are symmetrically arranged about the longitudinal axis (Fig. 7).

Regarding Claim 5, MANGAPORA teaches wherein the at least one spline (38) includes a plurality of splines arranged in a propeller pattern (Fig. 7).  Propellers extend radially from a center axis.

Regarding Claim 9, MANGAPORA teaches wherein the clinching section (7)(38) includes a spline surface (38) extending from the shoulder along the longitudinal axis, wherein the at least one spline extends radially therefrom (Fig. 7).

Regarding Claim 10, MANGAPORA teaches wherein the pulley (2) surface and the spline surface (38) are coaxial with each other.

Regarding Claim 11, MANGAPORA teaches wherein the pulley surface is defined by a radius about the longitudinal axis, and at least one of the at least one splines (38) extends radially a distance that is less than or equal to the radius (Fig. 7).

Regarding Claim 12, MANGAPORA teaches wherein the spline surface (38) is defined by a radius about the longitudinal axis, and at least a portion of the at least one splines (38) does not extend along the radius (Fig. 7).

Regarding Claim 13, MANGAPORA teaches wherein the pulley stud (1) includes an insertion section (7) extending from the clinching section (7)(38) towards the threaded shaft (8), the insertion section (7) configured to be received within the aperture (20) of the metal plate (3) when the clinching section (7)(38) of the pulley stud (1) engages a front face the metal plate (3).



Regarding Claim 15, MANGAPORA teaches wherein, when the pulley stud (1) is fastened to the metal plate (3), the front face of the metal plate deforms over the clinching section and the rear face of the metal plate deforms over the protrusion (Fig. 2)(Col. 3 lines 11-30, 38-52).

Regarding Claim 16, MANGAPORA teaches A clinch pulley stud (1), comprising: a body (5)(6) extending along an axis, the body (5)(6) having a pulley portion (6) and an at least partially threaded stud portion (8) extending from the pulley portion (6) along the axis, wherein the pulley portion (6) includes: a first shank (6) configured to receive a pulley wheel (2); and a second shank (7)(38) extending from a shoulder interposing the first shank and the second shank, the second shank (7)(38) having a clinching section (portion of 7 adjacent 38) proximate to the shoulder and an insertion section (portion of 7 adjacent 8) extending from the clinching section (portion of 7 adjacent 38) into the at least partially threaded stud portion (8), wherein the clinching section (portion of 7 adjacent 38) is configured to engage a workpiece (3) and inhibit rotation of the body (5)(6) relative to the workpiece (3) when the workpiece (3) is deformed over the clinching section (38).



Regarding Claim 18, MANGAPORA teaches the at least one spline includes a plurality of splines (38) arranged in a propeller pattern (Fig. 7).

Regarding Claim 19, MANGAPORA teaches wherein the insertion portion (portion of 7 adjacent 8) is arrangeable within an aperture (20) of the workpiece (3) and includes a protrusion (radially outward portion of 7)(Fig. 2) that engages a rear face of the workpiece when the front face of the workpiece (3) deforms over the at least one spline (38).

Regarding Claim 20, MANGAPORA teaches wherein the protrusion (radially outward portion of 7)(Fig. 2) is configured to deform the rear face of the workpiece (3)(Fig. 2).


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654